Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neji et al. (US 2016/0238685 A1), hereinafter referred to as Neji.	With reference to claims 1, 6 and 7, Neji teaches a method for detecting MR signals of an object under examination in a magnetic resonance (MR) imaging system, in which the MR signals of the object under examination are detected with a plurality of receiving channels at a same time using a parallel imaging technique, where the MR signals are spin-echoes generated with a spin-echo based imaging sequence, the method comprising: 	applying a first magnetic field gradient in a slice selection direction while applying a radio frequency (RF) excitation pulse of the spin-echo based imaging sequence, the first magnetic field gradient having a first polarity during the application of the RF excitation pulse (Fig. 2, 21, ¶0033); 	applying a second magnetic field gradient in the slice selection direction while applying at least a first RF refocusing pulse of the spin-echo based imaging sequence, the second magnetic field gradient having a second polarity opposite to the first polarity (Fig. 2, 25, ¶0033, ¶0036); 	detecting the MR signals of the at least one spin echo (¶0033); and	providing the detected MR signals in in an electronic form in order to generate an MR image .
With reference to the system of claims 8-12, performing the method of claims 1-6 would require a system as claimed in claims 8-12, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Chen et al. (US 2018/0143277 A1) teaches a system and method for performing wave-encoded MRI of an object.	Chen et al. (US 2016/0003928 A1) teaches an MRI with repeated K-T-Sub-Sampling and artifact minimization allowing for free breathing abdominal MRI.
Machii et al. (US 2016/0109546 A1) teaches a magnetic resonance imaging apparatus with a first and second pulse sequence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852